                  Case 1:19-cv-00384-ELH Document 156-4 Filed 03/22/21 Page 1 of 2



From:                               Yasmin Dagne <yasmin@nsbcivilrights.com>
Sent:                               Thursday, November 5, 2020 9:55 PM
To:                                 Shneur Nathan
Cc:                                 Avi Kamionski; Theresa Concepcion; Matthew McCarter; Mayer Engelsberg; Conroy,
                                    Justin; Amato, Natalie; Kara Lynch; Jennifer Alcala; Jill Byczek; Amelia Green; Jahne
                                    Brown; Anna Benvenutti Hoffmann; Nick Brustin; Jean M. Zachariasiewicz; Anisha Queen;
                                    Chelsea J. Crawford; Joshua R. Treem; Nira Pughsley
Subject:                            Re: Estate of Malcolm Bryant v. BPD: Ps Response to Indv Defs 2d RFP


Yes, we added the Bates numbering.

=n Thu, Nov 5, 2020 at 9:28 PM Shneur Nathan <snathan@nklawllp.com> wrote:

 Yasmin,
 =br>
 Please clarify whether your office added the Bates numbering=to BPD MPIA000001–001034. Thank you.

 Shneur Nathan
 Nathan & Kamionski LLP
 312-612-1955<=r>snathan@nklawl=p.com

           On Oct 21, 2020, at 7:53 PM, Yasmin Dagne <yasmin@nsbcivilrights.com>= wrote:

           Counsel:

           You should have re=eived an email invitation from Nextpoint to download Plaintiff's respo=se to
           Defendant Ritz and Verger’s Second Request for Production. N=te that the invitation will expire in 14
           days. Please use your name and em=il to access the documents.

           This production contains the foll=wing documents: Bryant NSB 008845–008846 and BPD
           MPIA000001‽93001034. Attached is an updated privilege log and cover letter.½A0

           Thanks,
           Yasmin

           --
           <=iv dir="ltr">
           Yasmin Dagne
           Johnnie L. Cochran, Jr. F=llow
           Neufeld Scheck & Brustin, LLP
           99 Hudson St., =th Floor | NYC 10013
           T: (212) 965-9081 | F: (212) 965-9084
           =div>www.nsbci=ilrights.com
 <Bryant_Ps Response to Indv Defs 2d RFP_vF.pdf><Bryant_Ps Updated Privilege Log dated
 10_21_2020_vF.pdf><2020_10_21 P's Response to Ritz and Verger 2d RFP_Cover Lett=r_vF.pdf>

<=div>


                                                              1
                Case 1:19-cv-00384-ELH Document 156-4 Filed 03/22/21 Page 2 of 2

--
Yasmin Dagne
Johnnie L. Cochran, Jr. Fellow
Neufeld Schec= & Brustin, LLP
99 Hudson St., 8th Floor | NYC 10013
T: (212) 965-9081 | F: (212) 965-9084
www.nsbcivilrights.com
<=div>




                                               2
